UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 15, 2015 ONLINE DISRUPTIVE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54394 27-1404923 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 3120 S. Durango Dr. Suite 305, Las Vegas, Nevada 89117 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code:(702) 579-7900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. The information required by this item is included under Item 3.02 of this current report on Form 8-K. Item 3.02Unregistered Sales of Equity Securities. On April 16, 2015, we sold an aggregate of 3,550,000 common shares of our company at a price of $0.20 per share for gross proceeds of $710,000.We issued the securities to 16 non-US person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in an offshore transaction in which we relied on the exemptions from the registration requirements provided for in Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. Further to and as a condition to our financing described above, on April 15, 2015, we entered into debt conversion option agreements (each, an “Agreement”) with four subscribers (each, a “Subscriber”) pursuant to which we have agreed to permit the Subscribers to convert an aggregate amount of $852,418 (the “Subscription Debt Amount”) owed to them by our company into an aggregate of up to 15,498,509 shares of common stock of our company (the“Conversion Right”) at a price of $0.055 per share.Three of the Subscribers are directors and/or officers of our company and have subscribed as follows: Name of Insider Subscription Debt Amount Number of Shares of Common Stock to be Issued Upon Conversion Giora Davidovits Eyal Davidovits Irit Arbel The Agreements terminate on the earliest of (i) seven years from the date of the Agreements, (ii) the date the Subscriber demands in writing the Subscription Debt Amount in cash from our company, respecting only that portion of the Subscription Debt Amount demanded by the Subscriber; and (iii) the Early Termination Date (defined below). At any time while our company’s shares are listed on a United States stock exchange or quotation system (the “Exchange”), if the average volume over a period of 30 trading days on the Exchange totals 50,000 shares traded per day and the market capitalization of our company’s shares based on the trading price on each such trading day totals a minimum of $40,000,000, we may provide notice to the Subscriber that the Subscriber’s Conversion Right will be terminated in ten (10) business days (the “Early Termination Date”). In the event that we deliver such notice to the Subscriber and the Subscriber does not exercise the Conversion Right in the 10business days following delivery of such notice, the Conversion Right will have terminated on the Early Termination Date. For the full text of the Agreements, please see Exhibit 10.1 to this current report on Form8-K. 2 Item 9.01Financial Statements and Exhibits. (d)Exhibits 10.1 Form of Debt Conversion Option Agreement. 10.2Form of Private Placement Subscription Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONLINE DISRUPTIVE TECHNOLOGIES, INC. By:/s/ Gioa Davidovits Giora Davidovits President, Chief Executive Officer, Secretary, Treasurer and Chief Financial Officer Dated: April 22, 2015 3
